Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Application filed 27 December 2021, in which claims 1-3 are being treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following recitations must be shown or the feature(s) is/are canceled from the claim:
“snaps” of claim 1;
“2 poppers between the neck and the crotch placket and 6 poppers on the crotch placket” of claim 2; 
“6 poppers on the crotch placket” of claim 2;
 “a chain loop attached at the waist point” of claim 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “65” has been used to designate both the inner thigh area and the crotch placket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, “multiple buttons” should read “a plurality of buttons”;
Claim 1, “snaps” should read “a plurality of snaps”;
Claim 2, “2 poppers” should read “two poppers”;
Claim 2, “6 poppers” should read “six poppers”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the size of the garment in the recitation “sized for a baby”. After a full review of Applicant’s disclosure and on page 2 lines 19-20 “The present invention can be of any size and material suitable for normal children aged 0-3”, it appears Applicant does not provide specific dimensions, and therefore, what is considered normal sizing for children aged 0-3 is subjective because sizes vary from one manufacturer to the next, among different countries, and are subject to change over time. Additionally, a size bigger than intended for a baby can still be worn by a baby. For the purposes of examination, examiner interprets that any size can be used for a baby garment. Claim 1 is rejected as best understood by Examiner.
	Claim 1 is rejected as being indefinite or failing to particularly point out and distinctly claim whether both the “multiple buttons” and “snaps” are spaced along the vertical cut, or that multiple buttons are spaced along the vertical cut and snaps are an alternate option for a fastener on the garment. After a full review of Applicant’s disclosure and on page 4 lines 5-7, it appears that that snaps are an alternate option for a fastener along the vertical cut. Applicant is advised to clarify whether both the “multiple buttons” and “snaps” are spaced along the vertical cut, or that multiple buttons are spaced along the vertical cut and snaps are an alternate option for a fastener on the garment. For the purposes of examination, examiner interprets that snaps are an alternate option for a fastener, such as buttons, on the garment. Claim 1 is rejected as best understood by Examiner.
Claim 2 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning and structure of a popper. After a full review of Applicant’s disclosure, it appears that the structure of a snap is the same as a popper. Applicant is advised to clarify whether snaps are the same as poppers, or clarify the structure of a popper. For the purposes of examination, examiner interprets that poppers are the same as snap fasteners. Claim 2 is rejected as best understood by Examiner.
Claim 2 recites the limitation "the crotch placket" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 2 is rejected as being indefinite or failing to particularly point out and distinctly claim whether the crotch placket is the same as the edge of an inner thigh area recited in Claim 1. After a full review of Applicant’s disclosure and on page 4 lines 1-5, it appears the crotch placket is the edge of an inner thigh area. For the purposes of examination, examiner interprets the crotch placket as the same as the edge of an inner thigh area. Claim 2 is rejected as best understood by Examiner.
Claim 2 recites the limitation "the neck" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 2 is indefinite as it is unclear if Applicant is intending to refer to the previously claimed “neck aperture” of Claim 1, or is claiming a different, separate structure. Claim 2 is rejected as best understood by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected, insofar as is definite, under 35 U.S.C. 103 as being unpatentable over Mercy (WO 2012/168725 A1).
Regarding claim 1, Mercy discloses a clothing apparatus (20/32) comprising: 
a clothing member (20) sized for a baby (page 1 lines 4-5), the clothing member includes a pair of leg portions (Fig. 2, 26), a body portion having multiple buttons (30) and a vertical cut in the center of the body portion that continues along an edge of an inner thigh area of the leg portions with snaps evenly spaced along the vertical cut (see annotated Fig. 2 below), at least one neck aperture defined in the body portion (see annotated Fig. 2 below), at least two arm apertures defined in the body portion (see annotated Fig. 2 below), a pair of opposing arm sleeves (Fig. 2, 24), and a pair of foot coverings (28); 
wherein the body portion, the pair of opposing arm sleeves, the pair of leg portions, and the foot coverings are attached together (Fig. 2); 
a neck binding attached to a periphery of the at least one neck aperture (see annotated Fig. 2 below); 
a vest (Fig. 4, 32) includes a crossover neck opening (see annotated Fig. 4 below) and armholes defined in the vest (Fig. 4, 36).  


    PNG
    media_image1.png
    708
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    669
    media_image2.png
    Greyscale

Mercy does not directly disclose the vest being attached inside the body portion and the neck binding. However, Mercy further discloses the vest being worn inside a body portion (abstract, where the disclosed of articles of clothing can be layered under a sleep bag  and therefore, the vest would be attached inside the body portion and neck binding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the vest of Mercy inside the body portion, as also taught by Mercy,in order to secure the layers together for regulating the baby’s body temperature. When in combination, the vest and body portion of Mercy are attached (layering is attaching, inasmuch as has been claimed by Applicant) at the neck binding once the vest is layered inside the body portion.
Regarding claim 2, Mercy discloses the clothing apparatus of claim 1, wherein the clothing member includes two poppers between the neck and the crotch placket (Fig. 2, where at least two of element 30 are seen) and poppers on the crotch placket (Fig. 2, where four of element 30 are seen). Mercy discloses the claimed invention except for six poppers on the crotch placket. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of poppers on the crotch placket of Mercy to place six poppers/snap fasteners on the crotch placket, in order to provide a crotch placket that is securely fastened and does not gape between the poppers, so that it keeps the baby comfortably warm. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mercy (WO 2012/168725 A1), in view of Caulfield (US 2014/0215690 A1).
Regarding claim 3, Mercy discloses the clothing apparatus of claim 1, except for wherein the clothing member includes a chain loop attached at the waist point between the vest and the body portion.
However, Caulfield teaches a clothing member (110) that includes a tether (128/130) attached at the waist point between the vest (146) and the body portion (144; Fig. 10, where 144 is attached at the waist point to 146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest and body portion of Mercy to include a tether, as taught by Caulfield, in order to secure two layers, such as a vest and body portion, together for a closer fit to the body. 
Mercy and Caulfield discloses the claimed invention except for a chain loop. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a chain loop for the tether, as taught by Caulfield, as a simple substitution of one well known type of tether attachment for another, in order to yield the predictable result of securing two layers of a clothing member together for a closer fit to the body. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.Q.H./Examiner, Art Unit 3732 

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732